Citation Nr: 0841527	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
December 30, 2006.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
December 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.	The veteran was discharged from active duty on December 
29, 1996; it is neither claimed nor shown that he had 
additional active duty service after that date.

2.	The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on December 30, 
2006.

3.	The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a 
physical or mental disability.


CONCLUSION OF LAW

The criteria for an extension of the ending date for 
educational assistance benefits under Chapter 30 beyond 
December 30, 2006, have not been met.  38 U.S.C.A. § 3031 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable in cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue and, as such, the Board is not required to address 
efforts to comply with the VCAA.  Notwithstanding the fact 
that the VCAA is not controlling in these matters, the Board 
has reviewed the case for purposes of ascertaining that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his claim.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The veteran had active service from December 30, 1992, to 
December 29, 1996; he was honorably discharged.  The veteran 
asserts that shortly after service, his father became ill, 
and the veteran was forced to lend both financial and 
organizational assistance.  The veteran now seeks entitlement 
to educational assistance benefits under Chapter 30, Title 
38, United States Code, on the basis that he was prevented 
from using his benefits during the period of his father's 
illness and a four-year period of time thereafter, during 
which he was lending support to his mother.  Thus, he 
contends that he is entitled to an extension of his ending 
date for the award of education assistance benefits.  

As noted above, the veteran separated from active duty on 
December 29, 1996.  The law provides a ten-year period of 
eligibility during which an individual may use his 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. 
§ 21.7050(a)(1)(ii)(C) (2008).  There is no evidence of 
record that demonstrates any active duty after December 29, 
1996, nor has the veteran made any such assertion.

Applicable law and regulations provide that an extended 
period of eligibility may be granted when it is determined 
that the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's own willful 
misconduct.  38 C.F.R. § 21.7051(a)(2) (2008).  It must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  Id.  

As noted above, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the veteran's contention that he was unable to complete a 
chosen program due to his father's illness and subsequent 
death.  The law does not provide for an extension of 
educational assistance benefits due to the illness of a 
family member.  

The Board sympathizes with the veteran's assertion that he 
was unable to utilize his educational benefits during the 
period allowed due to his father's illness and death and the 
support he gave to his mother.  However, the legal criteria 
governing the payment of education benefits are clear and 
specific, and the Board must apply these laws to the 
established facts.  As such, the Board is without any 
authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

In the present case, it has not been established or even 
suggested that the veteran had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period.  As a result, the clearly 
established criteria for an extension of the Chapter 30 
delimiting period or an ending date for eligibility of 
educational assistance benefits beyond December 30, 2006, 
have not been met and the veteran's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
December 30, 2006, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


